Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3165 Page 1 of 31



 1 AMY J. LONGO (Cal. Bar No. 198304)
   Email: longoa@sec.gov
 2 DAVID S. BROWN (Cal. Bar No. 134569)
   Email: browndav@sec.gov
 3 BRENT W. WILNER (Cal. Bar No. 230093)
   Email: wilnerb@sec.gov
 4
   Attorneys for Plaintiff
 5 Securities and Exchange Commission
 6 Robert A. Cohen, Unit Chief (Cyber Unit)
   Headquarters
 7 100 “F” Street, N.E.
   Washington, District of Columbia 20549
 8
   Michele Wein Layne, Regional Director
 9 John W. Berry, Associate Regional Director
   Amy J. Longo, Regional Trial Counsel
10 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
11 Telephone: (323) 965-3998
   Facsimile: (213) 443-1904
12
                        UNITED STATES DISTRICT COURT
13
                     SOUTHERN DISTRICT OF CALIFORNIA
14
15
16   SECURITIES AND EXCHANGE                 Case No. 18-cv-2287 GPC(MSB)
     COMMISSION,
17
                                             PLAINTIFF SECURITIES AND
18             Plaintiff,                    EXCHANGE COMMISSION’S
19       vs.                                 MEMORANDUM OF POINTS AND
                                             AUTHORITIES IN SUPPORT OF
20   BLOCKVEST, LLC and REGINALD             MOTION FOR PARTIAL
     BUDDY RINGGOLD, III a/k/a               RECONSIDERATION OF ORDER
21                                           DENYING PRELIMINARY
     RASOOL ABDUL RAHIM EL,
22                                           INJUNCTION (Dkt. No. 41)
               Defendants.
23                                           Date:    February 8, 2019
                                             Time:    1:30 p.m.
24                                           Ctrm.:   2D
                                             Judge:   Hon. Gonzalo P. Curiel
25
26
27
28
Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3166 Page 2 of 31



 1
                           TABLE OF CONTENTS
 2 I.     INTRODUCTION ..................................................................................................... 1
 3 II.    BACKGROUND ....................................................................................................... 3
 4        A.       Procedural History........................................................................................... 3
 5        B.       The Uncontested Facts in Evidence ................................................................ 4
 6 III.   ARGUMENT ............................................................................................................. 8
 7        A.       Legal Standard................................................................................................. 8
 8        B.       The SEC Made A Prima Facie Showing That Defendants Violated
                   Section 17(a) of the Securities Act.................................................................. 9
 9
          C.       Defendants Offered An Investment Contract and Thus a “Security”
10                 under the Federal Securities Laws ................................................................ 10
11                 1.       Because Howey is an objective inquiry, the SEC does not
                            have to show what specific investors relied on or whether
12                          they made a purchase in order to prove the tokens were
                            securities.............................................................................................. 11
13
                   2.       Requiring the SEC to prove what individual investors relied
14                          on or that they made purchases would contravene the
                            purposes of the Securities Act............................................................. 15
15
          D.       Defendants’ Promises to Stop Their Offering Do Not Render An
16                 Injunction Unnecessary ................................................................................. 18
17 IV.    CONCLUSION........................................................................................................ 22
18
19
20
21
22
23
24
25
26
27
28


                                                             1
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3167 Page 3 of 31




 1                                        TABLE OF AUTHORITIES
 2   Cases
 3   Aldrich v. McCulloch Props., Inc., 627 F.2d 1036 (10th Cir. 1980) .......................12
 4   Berko v. SEC, 316 F.2d 137 (2d Cir. 1963) .............................................................18
 5   Chris-Craft Indus., Inc. v. Bangor Punta Corp., 426 F.2d 569 (2d Cir. 1970) .......16
 6   Diskin v. Lomasney & Co., 452 F.2d 871 (2d Cir. 1971) ........................................16
 7   FTC v. Affordable Media LLC, 179 F.3d 1228 (9th Cir.1999)................................21
 8   Hecht Co. v. Bowles, 321 U.S. 321 (1944) ..............................................................20
 9   Hocking v. Dubois, 885 F.2d 1449 (9th Cir.1989) ..................................................12
10   Hughes v. SEC, 174 F.2d 969 (D.C. Cir. 1949) .......................................................17
11   Landreth Timber Co. v. Landreth, 471 U.S. 681 (1985) .........................................14
12   McKesson HBOC, Inc. v. N.Y. State Common Ret. Fund, Inc., 339 F.3d 1087 (9th
13           Cir. 2003) .......................................................................................................16
14   N. Sims Organ & Co. v. SEC, 293 F.2d 78 (2d Cir. 1961) ......................................18
15   School Dist. No. 1J v. ACandS, Inc.,
16           5 F.3d 1255 (9th Cir. 2003) .............................................................................8
17   SEC v. ABS Manager, LLC, No. 13-cv-319-GPC, Fed. Sec. L. Rep. ¶ 98,326 (S.D.
18           Cal. Dec. 18, 2014) ..........................................................................................8
19   SEC v. Am. Commodity Exch., Inc., 546 F.2d 1361 (10th Cir. 1976) .....................17
20   SEC v. Aqua-Sonic Prods. Corp., 687 F.2d 577 (2d Cir. 1982) ..............................13
21   SEC v. AriseBank, No.18 Civ. 186 (BML) (N.D. Tex. Jan 30, 2018).......................2
22   SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344 (1943)........................................13
23   SEC v. Cavanagh, 155 F.3d 129 (2d Cir.1998) .......................................................17
24   SEC v. Cont’l Tobacco Co. of S.C., 463 F.2d 137 (5th Cir. 2004) ..........................19
25   SEC v. Feng, Case No. 15-cv-09420, 2017 WL 6551107, (C.D. Cal. Aug. 10,
26           2017), appeal docketed, No. 17-56522 (9th Cir. Oct. 10, 2017)...................12
27   SEC v. Glt Dain Rauscher, Inc., 254 F.3d 852, 855 (9th Cir. 2001) .........................9
28

                                                                 2
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3168 Page 4 of 31




 1   SEC v. Koracorp Indus., 575 F.2d 692 (9th Cir. 1978) .................................... 19, 20
 2   SEC v. Manor Nursing Ctrs., Inc., 458 F.2d 1082 (2d Cir. 1972)...........................20
 3   SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801 (2d Cir. 1975) ...................................20
 4   SEC v. Murphy, 626 F.2d 633 (9th Cir. 1980) .................................................. 19, 20
 5   SEC v. PlexCorps, No. 17 Civ. 7007 (CBA) (E.D.N.Y. Dec. 1, 2017).....................2
 6   SEC v. Presto Telecomms. Inc., No. 04cv163–IEG(WMc), 2010 WL 4314269
 7          (S.D. Cal. Oct. 26, 2010) ...............................................................................21
 8   SEC v. Pyne, 39 F. Supp. 434 (D. Mass. 1941) .......................................................17
 9   SEC v. Rana Research, Inc., 8 F.3d 1358 (9th Cir. 1993) .......................................17
10   SEC v. Rubera, 350 F.3d 1084, 1090 (9th Cir. 2003) ..............................................10
11   SEC v. Sharma, No. 1:18-cv-02909 (DLC) (S.D.N.Y. Apr. 2, 2018) .......................2
12   SEC v. Thomas D. Kienlen Corp., 755 F. Supp. 936 (D. Or. 1991) ........................17
13   SEC v. Titanium Blockchain Infrastructure Servs., Inc., Case 2:18-cv-04315-DSF-
14          JPR (C.D. Cal. May 22, 2018).........................................................................2
15   SEC v. W.J. Howey Co., 328 U.S. 293 (1946) .....................................................1, 10
16   Smith v. Clark County Sch. Dist.,
17          727 F. 3d 950 (9th Cir. 2013) ..........................................................................8
18   Teague v. Bakker, No. 96-2186, slip op. at 8 (4th Cir. Apr. 8, 1998) .....................11
19   United Hous. Found., Inc. v. Forman, 421 U.S. 837 (1975) ...................................14
20   United States v. Martin,
21           226 F.3d 1042 (9th Cir. 2000) .........................................................................8
22   United States v. Naftalin, 441 U.S. 768 (1970) .......................................................16
23   United States v. Odessa Union Warehouse Co-Op, 833 F.2d 172 (9th Cir. 1987) .20
24   United States v. United States Gypsum Co.,
25           333 U.S. 364 (1948).........................................................................................8
26   United States v. W.T. Grant Co., 345 U.S. 629 (1953)............................................20
27   Warfield v. Alaniz, 569 F.3d 1015 (9th Cir. 2009) ........................................... 11, 12
28

                                                              3
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3169 Page 5 of 31




 1   Statutes
 2   15 U.S.C. § 77q(a) ...............................................................................................9, 16
 3   15 U.S.C. § 77(b)(3).................................................................................................15
 4   17 C.F.R. §§ 230.500, et seq. ....................................................................................6
 5   17 C.F.R. §§ 23.025, et. seq. ......................................................................................6
 6   Other Authorities
 7   Securities Act Amendments of 1975, S. Rep. 94-75, 1975 U.S.C.A.A.N. 179, 1975
 8            WL 12347 (Apr. 14, 1975) ............................................................................18
 9   Rules
10   FED. R. CIV. P. 54(b) ..................................................................................................8
11   FED. R. CIV. P. 59(e)...................................................................................................8
12   Local Rules
13   S.D. Local Civ. R. 7.1.i ..............................................................................................8
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                4
Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3170 Page 6 of 31



 1 I.     INTRODUCTION
 2        The Securities and Exchange Commission (“SEC”) respectfully asks the
 3 Court to reconsider its November 27, 2018 order denying the SEC’s application for
 4 a preliminary injunction (the “Opinion”), and to enter an order enjoining
 5 defendants Reginald Ringgold and Blockvest, LLC (“Defendants”) from violating
 6 Section 17(a) of the Securities Act of 1933. The SEC recognizes that requests for
 7 reconsideration are governed by a high standard and should be pursued with
 8 prudence. However, the SEC has grave concerns that the Opinion, as written,
 9 incorrectly requires the SEC to prove that an investment is a security based solely
10 on the beliefs of some individual investors, rather than on the objective nature of
11 the investment being offered to the public, and imposes an artificially high burden
12 for injunctive relief. These legal errors have jeopardized the SEC’s ability to stop
13 Defendants’ planned offering of “BLV” digital tokens, even though Defendants
14 repeatedly lied about the offering by promoting the tokens as SEC-approved
15 “securities” and even posted an image of the SEC’s seal on their website.
16        With respect to the first issue, the Opinion erred in holding that factual
17 disputes precluded a finding that the BLV tokens are securities. These factual
18 disputes concerned whether any individual investors actually reviewed Blockvest’s
19 website and whitepaper, and whether any investors purchased tokens or expected
20 to make money. But the law in this Circuit and elsewhere is clear—the SEC does
21 not have to prove what any particular investor may or may not have seen, relied on,
22 or expected in order to demonstrate that an investment is a security. Rather, the
23 test for an investment contract under the Supreme Court’s seminal decision, SEC v.
24 W.J. Howey Co., 328 U.S. 293 (1946), is an “objective inquiry.” The SEC,
25 therefore, only needs to prove the economic realities of the transaction, including
26 the investment terms, how they were presented to investors, and how a reasonable
27 investor would have understood them. The power of the SEC to seek to enjoin
28 securities violations would be dramatically inhibited if the SEC had to prove what


                                              1
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3171 Page 7 of 31




 1   particular investors thought, or what they bought, in order to show that an
 2   investment was a security. The Securities Act expressly governs “offers,” not just
 3   sales, and the SEC, by law, is not required to prove reliance; rather, the Act is
 4   specifically designed to empower the SEC to seek injunctions to stop frauds before
 5   they can harm investors. To the extent the Opinion held otherwise, it was clearly
 6   erroneous and warrants reconsideration.
 7         With respect to the second issue, the Opinion appears to have erred in
 8   holding that a preliminary injunction was unnecessary because Defendant
 9   Ringgold, through counsel, promised to “stop any pursuit” of the initial coin
10   offering, or “ICO,” and to give the SEC thirty days’ notice before resuming.1 The
11   SEC respectfully submits that such an unenforceable promise should not be
12   grounds for denying an antifraud injunction, when a defendant repeatedly made
13   false statements in multiple venues. Indeed, governing Ninth Circuit authority
14   explicitly rejects this type of defense. As the Ninth Circuit explained, if a promise
15   like Defendant Ringgold’s is sufficient, then any defendant could avoid an
16   injunction by “merely stat[ing] under oath that he will not commit violations in the
17   future.” Ringgold has done no more than that here: he promised to stop only after
18   being caught lying to the public about government approvals and a fake regulator.
19   In these circumstances, the contempt remedy inherent to a preliminary injunction is
20   necessary to ensure that Defendants will not continue to defraud prospective
21   investors.
22         If the Court reconsiders these legal issues, then the undisputed record clearly
23   supports a prima facie finding that the BLV tokens are securities under Howey,
24
     1
25     The SEC has been actively enforcing the federal securities laws in the ICO space.
     See, e.g., SEC v. Sharma, No. 1:18-cv-02909 (DLC) (S.D.N.Y. Apr. 2, 2018); SEC
26   v. Titanium Blockchain Infrastructure Servs., Inc., Case 2:18-cv-04315-DSF-JPR
     (C.D. Cal. May 22, 2018); SEC v. AriseBank, No.18 Civ. 186 (BML) (N.D. Tex.
27   Jan 30, 2018); SEC v. PlexCorps, No. 17 Civ. 7007 (CBA) (E.D.N.Y. Dec. 1,
28   2017).


                                               2
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3172 Page 8 of 31




 1   that Defendants violated Section 17(a), and that there is a reasonable likelihood
 2   that Defendants’ wrongs will be repeated. Defendants admitted that they made
 3   material misrepresentations about their BLV offering—including false claims of
 4   SEC registration and a purported endorsement by a fake regulator with the SEC’s
 5   address—on their public website, in their whitepaper, at industry conferences, in
 6   YouTube videos of those conferences, and via Twitter—all over a period of
 7   months. These misrepresentations were available to anyone with an internet
 8   connection, and Blockvest’s website had a countdown clock for a December
 9   offering of their token and a button labelled “Buy Now.” This is precisely the sort
10   of fraudulent offering that Section 17(a) was drafted to enjoin before investors lose
11   money. Thus, the uncontested facts in this case more than justify a preliminary
12   injunction under Section 17(a) even if, as Defendants claim, no one ever bought a
13   token. 2
14          Accordingly, the SEC requests that the Court reconsider its ruling and issue
15   a preliminarily injunction prohibiting Defendants from engaging in any fraudulent
16   securities offerings in violation of Section17(a).
17   II.    BACKGROUND
18          A.    Procedural History
19          The SEC filed this action for violations of the securities registration and
20   antifraud provisions of the federal securities laws on October 3, 2018. Dkt. No. 1.
21   The Complaint alleged that Defendants planned a fraudulent ICO to sell BLV
22   digital tokens and that defendants had raised more than $2.5 million in pre-ICO
23   sales of BLVs. With its complaint, the SEC filed an application for a TRO to halt
24
     2
25     The SEC continues to maintain that Defendants did sell securities and that no
     exemptions to registration for the securities offering were available, and reserves
26   the right to pursue claims based on that conduct. The purpose of this Motion for
     Reconsideration is to request an antifraud injunction under Section 17(a), because,
27   at the very least, this record supports that remedy, and the SEC believes that
28   investors need that protection during the pendency of this action.


                                                3
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3173 Page 9 of 31




 1   Defendants’ upcoming offering. Dkt. No. 3. On October 5, 2018, the Court
 2   granted a temporary restraining order and other ancillary relief. Dkt. Nos. 5-6.
 3         Following briefing and a hearing on the order to show cause, the Court
 4   issued the Opinion denying the SEC’s request for a preliminary injunction. Dkt.
 5   No. 41. The Opinion was premised on two holdings. First, the Opinion held that
 6   the SEC had not satisfied its burden to show, as part of its prima facie case, that the
 7   BLV tokens offered in the ICO were securities in the form of an investment
 8   contract. Dkt. No. 41 at 6-7. The Court focused on the specific investors who
 9   purchased BLVs, and those who invested through Blockvest affiliate, Rosegold.
10   The Opinion concluded that it could “not make a determination, at this stage of the
11   proceedings, whether the BLV token offered to the 32 test investors was a
12   ‘security,’” nor “whether the 17 individuals who invested in Rosegold purchased
13   ‘securities.’” Id. at 13-14. Second, the Opinion found that the SEC had failed to
14   show a reasonable likelihood that Defendants would repeat their violations because
15   “it is disputed whether there have been past violations,” and Defendants had agreed
16   to “stop any pursuit of the ICO” without first providing the SEC with thirty days
17   advance notice of their intent to resume. Id. at 15-16.
18         B.     The Uncontested Facts in Evidence
19         The SEC is relying only on uncontested facts in this motion because the
20   Opinion was reluctant to resolve several factual disputes that arose at the
21   preliminary injunction hearing. These uncontested facts show that the investment
22   offered was a security, and that Defendants’ misconduct in their offering at least
23   supports an antifraud injunction to protect investors.
24         The Opinion reflects that “Defendants solely challenged the SEC’s claims
25   arguing that the test BLV tokens are not ‘securities’ as defined under the federal
26   securities laws.” Id. at 8-9. In other words, Defendants did not refute that they had
27   committed fraud. Id. at 6-7 (stating that Defendants “do not dispute the other
28

                                               4
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3174 Page 10 of 31




 1   elements for the alleged violations of Sections 5 and 17 of the Securities Act and
 2   Section 10(b) of the Securities Exchange Act and Rule 10b-5…”). Thus,
 3   Defendants did not deny that their marketing materials falsely used the SEC’s and
 4   other regulators’ logos in their misleading claims of regulatory oversight and
 5   approval; falsely claimed Blockvest was audited by Deloitte; and misleadingly
 6   promoted alongside the token offering their deceptively false creation, the
 7   Blockchain Exchange Commission (“BEC”), a fake regulator falsely promoted as
 8   being located at SEC headquarters, with a seal and mission statement that
 9   resembled the SEC’s, and a web profile that linked to the SEC’s actual website.
10         Importantly, there are several key undisputed facts that are germane to the
11   issue of whether the BLV token offered by Defendants was a security. First,
12   Defendants did not dispute that they claimed to have sought to register their ICO
13   with the SEC as a securities offering, nor that they falsely and publicly claimed the
14   offering had been “registered” with and “approved” by the SEC. Indeed,
15   Defendants’ behavior in connection with the ICO was consistent with a belief that
16   the BLV tokens were securities. Specifically, it was undisputed at the hearing that:
17         • Defendants filed a Form D with the SEC in April 2018 for a $100 million
18            securities offering, claiming exemption from registration for a securities
19            transaction under Regulation D Rule 506(c). Ringgold signed the form
20            and specifically identified the “type(s) of securities offered” as the “sale
21            and issuance of BLV Tokens.” Wilner Decl. (Dkt. No. 3-11 through 22)
22            ¶ 12, Ex. 8, pp. 56-60.
23         • Ringgold (falsely) tweeted, after filing the Form D, that Blockvest
24            “received our notice from the SEC that Blockvest has been registered as
25            an exempt offering of securities.” Id. ¶ 48, Ex. 44, p. 449.
26         • Until the TRO, Blockvest’s publicly available website and whitepaper
27            invoked Regulation A, a different provision that is used to exempt the
28

                                               5
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3175 Page 11 of 31




 1            offer and sale of “securities” from the registration requirements of that
 2            the Securities Act, claiming (falsely) the ICO was “SEC Reg A+
 3            Securities Offering Approved” and that “[t]he company is now SEC Reg
 4            A+ Compliant and can offer their securities offering to Unaccredited
 5            Investors all over the globe.” Wilner Suppl. Decl. (Dkt. No. 3-23
 6            through 24) ¶ 2, Ex. 1, pp. 13, 201; Wilner Decl. ¶ 15, Ex. 11, p. 135.
 7         • Ringgold stated at conferences (videos of which were posted online) that
 8            the Blockvest ICO was either registered or exempt from registration
 9            under Regulation A, including stating (falsely) “Since we got our Reg A,
10            we’re able to take on investors from pretty much anywhere, any amount.
11            They don’t have to be accredited” and that “The SEC says it’s a security.
12            So we registered with the SEC.” Id. ¶¶ 51-52, Exs. 47, 49, pp. 539, 569.
13         • Blockvest stated (falsely) on social media that the company had obtained
14            an exemption from the registration requirements of a securities offering
15            pursuant to Regulation A, for example, stating on Facebook that
16            “Blockvest DEX gets SEC Reg A+ approval & plans to go with IPO.” Id.
17            ¶ 45, Ex. 41, p. 416. 3
18
     3
19     As the SEC showed at the preliminary injunction hearing, Defendants’
     unregistered sales violated Section 5 because they were not exempt from
20   registration pursuant to Securities Act Regulation D (17 C.F.R. §§ 230.500, et
     seq.) or Regulation A (17 C.F.R. §§ 23.025, et. seq.). Under Regulation D, Rule
21   506(c), a company that has filed a Form D with the SEC may broadly solicit and
     generally advertise the offering if the purchasers in the offering are all accredited
22   and the company takes reasonable steps to verify that they are accredited.
     Defendants offered BLVs to “unaccredited investors all over the globe” (Suppl.
23   Wilner Decl. ¶ 2, Ex. 1, p. 201) and admitted they took no steps to verify investors’
     accreditation. See Brown Decl. Ex. 17 (Ringgold Tr. 121:1-122:8, 145:23-136:3).
24   Therefore, no exemption under Rule 506(c) could shield their sales. Similarly,
25   under Regulation A, no sales may occur until the issuer has filed an offering
     statement on Form 1-A and the SEC has issued a notice of qualification. It is
26   undisputed that Defendants never filed a Regulation A offering statement with the
     SEC. Id. (Ringgold Tr. 114:2-22). Their sales were thus also not exempt under
27   Regulation A. The SEC adheres to its view that the Defendants’ sales violated
     Section 5 and that there were no available exemptions. Given that this Court found
28   factual disputes related to Defendants’ sales and claimed exemptions, however, the

                                              6
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3176 Page 12 of 31




 1         Second, Defendants did not dispute that they publicly promoted the
 2   investment, nor how they did so. From April 2018 until the TRO, Defendants
 3   advertised their token offering on Blockvest’s website, indicating it would occur
 4   by December 2018. See Roche Decl., Ex. 1, p. 143; Wilner Decl. ¶ 15, Ex. 11, p.
 5   135]. Defendants’ website contained a link to the ICO’s whitepaper (Roche Decl.,
 6   Ex. 1, p. 133; Wilner Decl. ¶ 14, Ex. 10, p. 82); had a “Buy Now” button that the
 7   general public could click on [Wilner Suppl. Decl. ¶ 2, Ex. 1, p. 4]; and had a
 8   countdown clock indicating how long until certain bonus discounts in the ICO pre-
 9   sale would expire [Wilner Decl. ¶ 14, Ex. 10, p. 93; Wilner Supp. Decl. ¶ 2, Ex. 1,
10   p. 4; Brown Decl. ¶ 17, Ex. 16, p. 134 [Bandoy Tr. 146:24-148:5]. When a
11   member of the public clicked on the “Buy Now” button, Blockvest would take
12   down his or her name and contact information to record their interest in the ICO as
13   part of a “whitelist” [Brown Decl. ¶ 18, Ex. 17 [Ringgold Tr. 131, 132, 147, 164-
14   165, 229, 238]; Wilner Decl. ¶ 45, Ex. 41, pp. 355, 357, 361]. There was also no
15   dispute that until the TRO, Blockvest’s CFO advertised on public social media that
16   “The only official place to purchase Blockvest tokens is on the website,” providing
17   a link to the company’s website for purchase [Brown Decl. ¶ 5, Ex. 4, p. 23].
18         Third, Defendants did not dispute key facts concerning what they promoted
19   to the public. According to the whitepaper, investors’ monies would fund
20   Blockvest’s planned product offerings—none of which yet existed [Wilner Decl. ¶
21   15, Ex. 11, pp. 125-135], while investor returns would derive from Blockvest’s
22   management’s expertise, including Ringgold’s “17+ years of experience in the
23   financial markets” [id. ¶¶ 10, 14, Exs. 10, 33, pp. 67-77, 263]. Blockvest’s website
24   stated that “Simply holding 1000 BLV . . . generates passive income” [id. ¶ 15, Ex.
25   11, p. 126; see also id. (comparing Blockvest to a Vanguard mutual fund – a
26
27   SEC focuses its reconsideration request solely on Defendants’ Section 17(a)
28   violations.


                                               7
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3177 Page 13 of 31




 1   securities portfolio)]. Blockvest’s whitepaper further stated that “As a Blockvest
 2   token holder, your Blockvest will generate a pro-rated share of 50% of the profit
 3   generated quarterly as well as fees for processing transactions” [id. ¶ 15, Ex. 11, p.
 4   134]. Blockvest’s whitepaper advertised “digidends”—something like a
 5   dividend—that BLV investors would enjoy by merely holding tokens. Id.
 6          Finally, it was uncontested that Defendants’ false statements did not stop
 7   when the TRO was issued, but only after they retained counsel in this action. See
 8   e.g. Brown Decl. Exs. 4-6 (Dkt. Nos. 27-4 through 27-7) (collecting Defendants’
 9   public statements regarding the ICO and the SEC’s action between October 8,
10   2018 through October 11, 2018).
11   III.   ARGUMENT
12          A.    Legal Standard
13          District courts have the discretion to reconsider interlocutory rulings until a
14   final judgment is entered. See FED. R. CIV. P. 54(b); United States v. Martin, 226
15   F.3d 1042, 1048-49 (9th Cir. 2000). Under Rule 59(e), the Court may properly
16   reconsider its decision if, among other things, it “committed clear error or the
17   initial decision was manifestly unjust.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
18   1255, 1263 (9th Cir. 2003); FED. R. CIV. P. 59(e). Clear error occurs when “the
19   reviewing court on the entire record is left with the definite and firm conviction
20   that a mistake has been committed.” United States v. United States Gypsum Co.,
21   333 U.S. 364, 395 (1948); see also Smith v. Clark Cnty. Sch. Dist., 727 F. 3d 950
22   (9th Cir. 2013) (“It is common for both trial and appellate courts to reconsider and
23   change positions when they conclude they made a mistake.”); SEC v. ABS
24   Manager, LLC, No. 13-cv-319-GPC, Fed. Sec. L. Rep. ¶ 98,326 (S.D. Cal. Dec.
25   18, 2014) (granting motion for reconsideration on summary judgment ruling); see
26   also S.D. Local Civ. R. 7.1.i (reconsideration motion must include affidavit
27   concerning the circumstances of the prior application and the grounds for seeking
28

                                                8
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3178 Page 14 of 31




 1   reconsideration).
 2         B.     The SEC Made A Prima Facie Showing That Defendants Violated
 3                Section 17(a) of the Securities Act
 4         To establish a violation of Section 17(a), the SEC is required to show
 5   materially false or misleading statements to obtain money or property (for Section
 6   17(a)(2)) and/or a scheme to defraud (for Sections 17(a)(1) and (3)); made with the
 7   requisite culpability (scienter for Section 17(a)(1), and at least negligence for
 8   Sections 17(a)(2) and (3)); in the offer or sale of securities. See 15 U.S.C. §
 9   77q(a); SEC v. Glt Dain Rauscher, Inc., 254 F.3d 852, 855 (9th Cir. 2001). The
10   SEC’s motion and reply papers in support of its application for a preliminary
11   injunction set forth substantial evidence as to each of these elements. See
12   generally Dkt. Nos. 3 through 3-24, 27 through 27-28.
13         Focusing solely on evidence the Court found to be undisputed, the SEC’s
14   showing at the preliminary injunction hearing addressed each element of Section
15   17(a). First, Defendants falsely represented that their ICO was a securities offering
16   approved by and registered with the SEC and that Blockvest was audited by
17   Deloitte—each of which are significant and undisputed misrepresentations.
18   Second, Defendants, in a misleadingly deceptive fashion, promoted Blockvest
19   using the SEC’s and the Commodity Futures Trading Commission’s (“CFTC’s”)
20   government seals, the National Future Association’s (“NFA’s”) and Deloitte’s
21   logos, and the phony regulator that Defendants concededly made up, the BEC.
22   Third, it was uncontested that reasonable investors would have found it important
23   to know that Blockvest’s offering was not registered with nor approved by the SEC
24   or any other regulator, and that the BEC was actually not located at SEC’s
25   headquarters, nor does it share the agency’s website. Fourth, it was not seriously
26   contested that Defendants acted culpably with respect to these misstatements and
27   deceptive acts. Last, it was admitted that Defendants’ actions coincided with their
28

                                                9
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3179 Page 15 of 31




 1   advertising the planned Blockvest ICO to the general public on the internet—with
 2   the stated invitation to “Buy Now” and ever-resetting countdown clock—right up
 3   until the TRO. If the Court reconsiders its ruling on the issue of whether the BLV,
 4   as promoted, is a security, then this evidence is more than sufficient to establish a
 5   prima facie showing that Defendants violated Section 17(a).
 6         C.     Defendants Offered An Investment Contract and Thus a
 7                “Security” under the Federal Securities Laws
 8         The Opinion erred in its analysis of whether Defendants’ investment scheme
 9   involved the offer of a security. Under Howey, an investment contract exists when
10   it contemplates “(1) an investment of money (2) in a common enterprise (3) with
11   an expectation of profits induced by the efforts of others.” 328 U.S. at 298-99;
12   SEC v. Rubera, 350 F.3d 1084, 1090 (9th Cir. 2003). The Court held that the SEC
13   failed to make a prima facie showing for the first and third Howey elements—that
14   the BLV tokens involved an investment of money with an expectation of profit.
15   See Dkt. No. 41 at 11-13.
16         In reaching this conclusion, the Opinion appears to have focused on whether
17   the SEC could prove what specific investors saw or did. For example, the Court
18   assessed whether “the 32 test investors reviewed the Blockvest website, the
19   whitepaper and media posts when they clicked the ‘buy now’ button on
20   Blockvest’s website,” finding that there were “different facts as to what the 32
21   investors relied on, in terms of promotional materials, information, economic
22   inducements or oral representations at the seminars, before they purchased the test
23   BLV tokens.” Id. at 13 (emphasis added). The Opinion further found “a disputed
24   issue of fact whether the 17 [other] individuals who invested in Rosegold
25   purchased ‘securities,’” analyzing “what promotional materials or economic
26   inducements [the Rosegold] investors were presented with.” Id. at 14 (also noting
27   nine Rosegold investors who “assert that they did not buy BLV tokens or rely on
28

                                               10
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3180 Page 16 of 31




 1   any representations that the SEC has alleged are false”) (emphasis added). The
 2   SEC asks the Court to reconsider this ruling because the question of whether or not
 3   the BLV token is a security does not, as a matter of law, depend on the SEC’s
 4   ability to prove what any one investor subjectively relied on or received, nor that
 5   any investor actually made a purchase.
 6                1.    Because Howey is an objective inquiry, the SEC does not
 7                      have to show what specific investors relied on or whether
 8                      they made a purchase in order to prove the tokens were
 9                      securities
10         The Court’s ruling appears to acknowledge that in determining whether
11   Defendants offered securities, it is necessary to review the nature of the investment
12   scheme they offered. Dkt. No. 41 at 11. However, the SEC respectfully submits
13   that the Court erred in then construing the Howey test to turn on whether anyone
14   actually relied on the offering materials or purchased tokens. Id. at 12-15.
15         As the Ninth Circuit has made clear, Howey requires “an objective inquiry
16   into the character of the instrument or transaction offered based on what the
17   purchasers were led to expect.” Warfield v. Alaniz, 569 F.3d 1015, 1021 (9th Cir.
18   2009). This necessarily means that any party trying to establish the existence of a
19   security does not have to prove the subjective understanding of a particular
20   investor. In Warfield, the Ninth Circuit explained that “while the subjective intent
21   of the purchasers may have some bearing on the issue of whether they entered into
22   investment contracts, we must focus our inquiry on what the purchasers were
23   offered or promised.” Id. at 1022-23. That makes sense. If courts were to focus
24   only on the perspectives of different investors, rather than on the economic realities
25   of what was being offered by the defendant, then the issue of whether an
26   investment was a security would depend on the subjective experiences and views
27   of different investors. See, e.g., Teague v. Bakker, No. 96-2186, slip op. at 8 (4th
28

                                              11
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3181 Page 17 of 31




 1   Cir. Apr. 8, 1998) (“The subjective intention of a given purchaser cannot control
 2   whether something is a ‘security,’ else some might have purchased securities while
 3   others did not. The proper focuses of the inquiry are on the transaction itself and
 4   the manner in which it is offered.”).
 5         Therefore, when applying the objective Howey test, courts routinely and
 6   correctly examine how the investment was offered—the prospectus and other
 7   offering materials, or what the defendants said in touting the investment—rather
 8   than what one investor thought or did. For example, in Warfield, the Ninth
 9   Circuit’s review of the record focused only on how the investments were marketed
10   in brochures; it did not review at all what individual investors relied on or thought
11   or did. See 569 F.3d 1022; see also Hocking v. Dubois, 885 F.2d 1449, 1457 (9th
12   Cir. 1989) (en banc), cert. denied, 494 U.S. 1078 (1990) (reviewing “promotional
13   materials” to determine whether the investment is a security). Likewise, in SEC v.
14   Feng, the defendants argued that investments in the federal EB-5 visa program
15   were not securities because individual investors testified they only expected to
16   receive visas and were not expecting to make money. But Judge Carney correctly
17   looked instead to the objective terms of the offer, which made clear that profits
18   were part of the investment package, and thus held that the investments were
19   securities under Howey. See Case No. 15-cv-09420, 2017 WL 6551107, at *6
20   (C.D. Cal. Aug. 10, 2017), appeal docketed, No. 17-56522 (9th Cir. Oct. 10, 2017).
21   As the Feng court explained, “the issue is not whether investors actually received a
22   profit, but whether there was an expectation of profit based on the objective terms
23   of the offerings.” Id. (citing Warfield, 569 F.3d at 1020); see also, e.g., Aldrich v.
24   McCulloch Props., Inc., 627 F.2d 1036, 1039-1040 (10th Cir. 1980) (“Central to
25   this test [what is a security] is the promotional emphasis of the developer....
26   Characterization of the inducement cannot be accomplished without a thorough
27   examination of the representations made by the defendants as the basis of the
28

                                               12
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3182 Page 18 of 31




 1   sale.... Promotional materials, merchandising approaches, oral assurances and
 2   contractual agreements were considered in testing the nature of the product in
 3   virtually every relevant investment contract case”); SEC v. Aqua-Sonic Prods.
 4   Corp., 687 F.2d 577, 584 (2d Cir. 1982) (“[I]n determining whether the offering is
 5   an investment contract courts are to examine the offering from an objective
 6   perspective…”).
 7         Accordingly, Howey requires the Court to consider the “character the
 8   instrument is given in commerce by the terms of the offer, the plan of distribution,
 9   and the economic inducements” offered to the public to persuade it to purchase the
10   ICO. SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344, 352-53 (1943). As such, it
11   is improper for a court to require the SEC to establish the Howey elements based
12   on what individual prospective investors actually “received and reviewed before
13   making their investment.” Dkt. No. 41 at 12-13. Similarly, it is improper to make
14   a plaintiff prove the “expectations of profit” that individual investors may (or may
15   not) have had at the time they clicked the buy button on the website. Id. Rather, to
16   determine whether Defendants’ offering was an investment contract requires an
17   objective evaluation of the economic realities of the offering, as advertised and as
18   would be by an objective, reasonable investor. It would be legal error to require
19   the SEC to prove any more than that.
20         When Howey is properly applied as an objective test, the uncontested
21   evidence shows that the BLV tokens Defendants offered to the public were
22   investment contracts—a notion Defendants embraced in their promotional
23   materials and their Form D. Ringgold tweeted that “Blockvest has been registered
24   as an exempt offering of securities” and falsely stated at a conference that “[t]he
25   SEC says it’s a security. So we registered with the SEC.” He even signed a Form
26   D publicly filed with the SEC and, under the heading “Type(s) of Securities
27   Offered,” wrote “[s]ale and issuance of BLV tokens.” Dkt. No. 3-12, Ex. 8, p. 59.
28

                                              13
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3183 Page 19 of 31




 1   Although how a party treats or names an investment is not dispositive, it is clearly
 2   relevant to the Howey inquiry and should not be ignored. See United Hous.
 3   Found., Inc. v. Forman, 421 U.S. 837, 850 (1975); see also Landreth Timber Co. v.
 4   Landreth, 471 U.S. 681, 690 (1985) (“Forman does not, however, eliminate the
 5   Court’s ability to hold that an instrument is covered when its characteristics bear
 6   out the label.”).
 7          Consistent with Defendants’ own characterizations of their investment
 8   offering, an objective Howey analysis of the undisputed record clearly establishes
 9   the first and third Howey elements that the Court held the SEC failed to prove. See
10   Dkt. No. 41 at 11-13. As for the first prong, which requires that a product
11   contemplate an investment of money, Defendants’ website and whitepaper both
12   described the ICO as a mechanism for funding Blockvest’s planned business
13   activities. Putative investors were invited to provide digital or other currency—
14   assets of clear tangible value—in return for BLV tokens even if the tokens were, as
15   Defendants claimed, to be provided at a later date.
16          The offering materials that were available to the public also clearly satisfied
17   Howey’s second requirement of a common enterprise. Blockvest’s whitepaper and
18   website described four products Blockvest would offer, none of which yet existed,
19   and all of which would be funded by BLV investors. The whitepaper stated that “[a]s
20   a Blockvest token holder, your Blockvest will generate a pro-rated share of 50% of
21   the profit generated quarterly as well as fees for processing transactions” [id. ¶ 15,
22   Ex. 11, p. 134]. Finally, with respect to the third requirement of an expectation of
23   profits induced by the efforts of others, Blockvest’s website promised that simply
24   holding BLV tokens would generate “passive income.” [Wilner Decl. ¶ 15, Ex. 11,
25   p. 126]. According to Defendants’ whitepaper, the value of the BLV tokens would
26   develop from the Blockvest management team’s purported expertise in the securities
27   industry. The offering materials promised BLV holders “digidends”—passive
28

                                               14
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3184 Page 20 of 31




 1   income from merely holding the BLVs; rather than from any efforts the token-
 2   holders would undertake. The offering materials promoted various bonuses for
 3   putative investors, depending on how quickly they responded to Defendants’
 4   invitation. Along with these economic inducements, Defendants marketed the ICO
 5   as an offering of “securities” that was either “registered” and/or “exempt” from
 6   registration.
 7                   2.   Requiring the SEC to prove what individual investors relied
 8                        on or that they made purchases would contravene the
 9                        purposes of the Securities Act
10         The Court further appeared to limit its interpretation of the Howey test based
11   on what individual investors may have relied on. Dkt. No. 41 at 13-14 (noting that
12   the parties presented “starkly different facts as to what the 32 test investors relied
13   on” and that the Rosegold investors’ “[m]erely writing ‘Blockvest’ or ‘coins’ on
14   their checks is not sufficient to demonstrate what promotional materials these
15   purchasers were presented with prior to their investments”). But to the extent the
16   Court was requiring the SEC to prove what individual investors may have relied on
17   or seen, or whether any investors actually made a purchase, such a requirement
18   would impermissibly restrict the reach of the federal securities laws and the scope
19   of the SEC’s enforcement powers. Even if no one had invested, the SEC could
20   pursue Defendants for violating Section 17(a) based on their fraudulent offering.
21         The Securities Act regulates both offers and sales of securities. Whether a
22   defendant was able or unable to consummate a transaction with a potential investor
23   does not bear on whether the offering was of a security as defined by the Securities
24   Act. An “offer” or an “offer to sell” is defined broadly by the statute, and includes
25   “every attempt or offer to dispose of, or solicitation of an offer to buy, a security or
26   interest in a security, for value.” 15 U.S.C. § 77(b)(3). Section 17(a) likewise
27   prohibits fraudulent conduct in the offer of securities: “It shall be unlawful for any
28

                                               15
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3185 Page 21 of 31




 1   person in the offer or sale of any securities” to employ a scheme to defraud or
 2   material misstatements. 15 U.S.C. § 77q(a) (emphasis added). As the Supreme
 3   Court held in United States v. Naftalin, Congress intended a broad construction of
 4   the phrase “in the offer or sale,” which is “expansive enough to encompass the
 5   entire selling process.” 441 U.S. 768 (1970) (noting that Section 2(3) provides that
 6   “‘offer’ shall include every attempt or offer to dispose of . . . a security or interest
 7   in a security, for value” and that “[t]his language does not require that the fraud
 8   occur in any particular phase of the selling transaction.”) (emphasis in original).
 9         Through such a broad definition of offer, Congress subjected offerings—not
10   just sales—of securities to the antifraud provisions of the Securities Act. And
11   whereas contract law may consider whether an offeree has the ability to accept
12   before there can be a bona fide offer, “[t]he term ‘offer’ has a different and far
13   broader meaning in securities law than in contract law.” McKesson HBOC, Inc. v.
14   N.Y. State Common Ret. Fund, Inc., 339 F.3d 1087, 1092 (9th Cir. 2003); Diskin v.
15   Lomasney & Co., 452 F.2d 871, 875 (2d Cir. 1971) (“[T]he statutory language
16   defining ‘offer’ . . . goes well beyond the common law concept of offer.”).
17         Numerous decisions interpreting the Securities Act reflect that offerees need
18   not consummate a securities transaction for there to be an “offer.” For example, in
19   Chris-Craft Indus., Inc. v. Bangor Punta Corp., 426 F.2d 569 (2d Cir. 1970), the
20   Second Circuit held that an announcement “that securities will be sold at some date
21   in the future” accompanied by an “attractive description of these securities and of
22   the issuer” was an offer to sell securities because “it seem[ed] clear that such an
23   announcement provides much the same kind of information as that contained in a
24   prospectus.” Id. at 574. This is directly analogous to the countdown clock on
25   Blockvest’s website. And, as the Second Circuit noted in Chris-Craft Industries,
26   “one of the evils of a premature offer is its tendency to encourage the formation by
27   the offeree of the opinion of the value of the securities before a registration
28

                                                16
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3186 Page 22 of 31




 1   statement and prospectus are filed.” Id.; see also SEC v. Cavanagh, 155 F.3d 129,
 2   135 (2d Cir.1998) (the definition of “offer” in 15 U.S.C. § 77b(a)(3) “extends
 3   beyond the common law contract concept of an offer”); SEC v. Thomas D. Kienlen
 4   Corp., 755 F. Supp. 936, 940-941 (D. Or. 1991) (“Impossibility of performance is
 5   not dispositive to the court’s determination of whether defendants’ conduct
 6   constituted an ‘offer to sell.’ What is dispositive to the court’s determination is
 7   whether defendants’ conduct conditioned the public mind.”); SEC v. Pyne, 39 F.
 8   Supp. 434, 435-36 (D. Mass. 1941) (enjoining offers of shares in fishing vessels
 9   yet to be built, concluding that defendants were “offering for sale, attempted and
10   are attempting to dispose of, and solicited and are soliciting offers to buy”
11   unregistered and fraudulent securities, and that conduct “will operate” as a fraud).
12   Thus, courts have rejected asserted defenses to liability under Section 17(a) of the
13   Securities Act based on the lack of any completed sales. See, e.g., SEC v. Am.
14   Commodity Exch., Inc., 546 F.2d 1361, 1366 (10th Cir. 1976) (affirming injunction
15   against violations of Section 17(a): “Defendant emphasizes that he never sold or
16   attempted to sell any commodity option contracts to the public. Since actual sales
17   were not essential and were not charged, this was immaterial.”).
18         Moreover, it is well-established in this Circuit and elsewhere that the SEC
19   need not prove reliance when it seeks injunctive relief under the securities laws.
20   SEC v. Rana Research, Inc., 8 F.3d 1358, 1363-64 (9th Cir. 1993). This is so
21   because “restrictions on who may invoke the power of the federal judiciary to
22   enforce the securities laws by collecting damages do not bear on the determination
23   of whether a violation of the securities laws has been committed” and the SEC
24   brings civil actions to enforce the law, not to collect damages. Thus, unlike private
25   litigants, the SEC does not have to prove whether individual investors actually
26   relied on or were harmed by a defendant’s misrepresentations to enforce the anti-
27   fraud provisions of the securities laws. See Hughes v. SEC, 174 F.2d 969, 974
28

                                               17
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3187 Page 23 of 31




 1   (D.C. Cir. 1949) (affirming SEC’s revocation order based on violations of Sections
 2   17(a)(1-3) and 10(b), stating that “revocation is proper even if one, or none, of the
 3   particular clients here involved has been misled or has suffered injury.”); N. Sims
 4   Organ & Co. v. SEC, 293 F.2d 78 (2d Cir. 1961) (affirming revocation for
 5   violations of 17(a)(1-3) and 10(b), finding that reliance is not an element of either
 6   provision even where the purchaser cancelled the sale and testified that he did not
 7   rely on defendant’s statement); Berko v. SEC, 316 F.2d 137 (2d Cir. 1963) (“The
 8   Commission’s duty is to enforce the remedial and preventative terms of the statute
 9   in the public interest, and not merely to police those whose plain violations have
10   already caused demonstrable loss or injury.”). 4
11         The Opinion appears to require proof of actual purchases and sales in order
12   to show that the tokens at issue are securities. See, e.g., Dkt. No. 41 at 14. But it
13   would subvert the purpose of the Securities Act if the SEC were required to show
14   that specific investors relied on offering materials, to establish that an investment is
15   a security. Such a requirement would effectively limit the SEC’s jurisdiction to
16   claims only for illegal sales, not fraudulent offers. Section 17(a) is specifically
17   designed, and universally understood, to prohibit unlawful offers—not just sales.
18   If other courts were to impose this kind of requirement, the SEC could not sue to
19   enjoin fraudulent offerings until investors are actually injured. Such a legal regime
20   would be at odds with the SEC’s core mission to protect investors.
21         D.     Defendants’ Promises to Stop Their Offering Do Not Render An
22                Injunction Unnecessary
23
     4
24      Since the enactment of the federal securities laws in the 1930s, Congress has
     likewise noted that SEC injunctive actions do not require proof of damages or
25   causation. See Securities Act Amendments of 1975, S. Rep. 94-75, 1975
     U.S.C.A.A.N. 179, 1975 WL 12347, at *76 (Apr. 14, 1975) (enactment of Section
26   21(g) to preclude consolidation of private securities fraud cases with SEC equitable
     enforcement actions necessary to prevent unduly prolonging or adding complexity
27   when causation and damages are not required in an SEC injunctive action) (citing
28   SEC v. Everest Mgmt. Corp., 475 F.2d 1236, 1240 (2d Cir. 1972)).


                                               18
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3188 Page 24 of 31




 1         The Opinion contains a second clear error that warrants reconsideration
 2   pursuant to Rule 59(e). Specifically, the Opinion held that Defendants’ vow to
 3   stop violating the law rendered an injunction unnecessary. Dkt. No. 41 at 16.
 4   Under Ninth Circuit precedent, the fact that a defendant promises to cease its
 5   illegal conduct does not dispense with the need for an injunction. Particularly
 6   given Defendants’ past admitted falsehoods, an injunction is necessary here to
 7   protect future investors; to ensure that Defendants refrain from further fraud; and
 8   to ensure their compliance with the Securities Act should they persist in making
 9   similar offerings in the future.
10         Section 20(b) of the Securities Act specifically vests the SEC with the power
11   to seek injunctions whenever a person is about to engage in a securities law
12   violation. See SEC v. Koracorp Indus., 575 F.2d 692, 697 (9th Cir. 1978). The
13   critical question in determining whether a preliminary injunction is appropriate,
14   “‘is whether there is a reasonable expectation that the defendants will thwart the
15   policy of the [Securities] Act by engaging in activities proscribed thereby.’” SEC
16   v. Cont’l Tobacco Co. of S.C., 463 F.2d 137, 162 (5th Cir. 2004) (internal citations
17   omitted). “The existence of past violations may give rise to an inference that there
18   will be future violations”; however, whether the defendant is likely to thwart the
19   securities laws in the future ultimately requires “assess[ing] the totality of the
20   circumstances surrounding the defendant and his violations.” SEC v. Murphy, 626
21   F.2d 633, 655 (9th Cir. 1980).
22         That Defendants stopped their planned offering (after retaining counsel to
23   defend them in this action) does not relieve them, under applicable Ninth Circuit
24   precedent, from being enjoined. See id.; Koracorp Indus., 575 F.2d at 698 (9th
25   Cir. 1978). The Ninth Circuit rejected this very notion in Murphy. There, the
26   defendant had “presented the trial court with an affidavit in which he stated that he
27   intended to comply with the registration requirements in the future.” Murphy, 626
28

                                               19
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3189 Page 25 of 31




 1   F.2d at 655. Although the defendant argued that “such statements of reform give
 2   rise to an inference that there will be no future violations,” the Ninth Circuit
 3   affirmed the injunction, holding that it could not “sanction a rule that would
 4   establish such a ritualistic dodge around a permanent injunction,” since “[o]ne
 5   obvious problem” with accepting such a defense is that it would mean that a
 6   defendant would always be able to avoid an injunction “if he merely states under
 7   oath that he will not commit violations in the future.” Id. at 656; accord United
 8   States v. Odessa Union Warehouse Co-Op, 833 F.2d 172, 176 (9th Cir. 1987)
 9   (“Courts must beware of attempts to forestall injunctions through remedial efforts
10   and promises of reform that seem timed to anticipate legal action, especially where
11   there is the likelihood of recurrence.”).
12          Simply put, a defendant who has broken the law cannot avoid an injunction
13   merely by promising that he will not do it again. See SEC v. Mgmt. Dynamics,
14   Inc., 515 F.2d 801, 807 (2d Cir. 1975) (“appellate courts have repeatedly cautioned
15   that cessation of illegal activity does not ipso facto justify the denial of an
16   injunction”); see generally Hecht Co. v. Bowles, 321 U.S. 321, 327 (1944) (“[T]he
17   cessation of violations, whether before or after the institution of a suit” is “no bar
18   to the issuance of an injunction.”); United States v. W.T. Grant Co., 345 U.S. 629,
19   633 (1953) (“[T]he court’s power to grant injunctive relief survives discontinuance
20   of the illegal conduct.”). And the need for an injunction is especially compelling
21   when the only reason a defendant allegedly stopped breaking the law is because it
22   was under investigation or was sued. See SEC v. Manor Nursing Ctrs., Inc., 458
23   F.2d 1082, 1100-01 (2d Cir. 1972) (“fraudulent past conduct gives rise to an
24   inference of a reasonable expectation of continued violations,” and “the drawing of
25   such an inference was particularly appropriate here where appellants did not
26   attempt to cease or undo the effects of their unlawful activity until the institution of
27   an investigation.”) (citations omitted); Koracorp Indus., 575 F.2d at 698 (same)
28

                                                 20
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3190 Page 26 of 31




 1   (citations omitted). Further, where the court issues an injunction, the defendant’s
 2   subsequent violations of the securities laws are enforceable through the contempt
 3   remedy, a significant deterrent to future violations. See, e.g., FTC v. Affordable
 4   Media LLC, 179 F.3d 1228, 1239 (9th Cir.1999) (noting that upon a clear and
 5   convincing showing, burden shifts to defendant to show an inability to comply);
 6   SEC v. Presto Telecomms. Inc., No. 04cv163–IEG(WMc), 2010 WL 4314269
 7   (S.D. Cal. Oct. 26, 2010) (issuing order to show cause and referring matter to
 8   criminal authorities for defendant’s “continued conduct in violation of the federal
 9   securities laws”).
10         Moreover, Defendants’ unenforceable commitment to give the SEC thirty
11   days’ notice of any planned offering impermissibly shifts Defendants’ burden to
12   comply with the law to the SEC. This poses particular risk to investors in the
13   digital asset space, where investor harm can occur with great alacrity and little
14   transparency. It is uncontested that Defendants planned, until the Court issued its
15   TRO, to offer their fraudulent ICO in December 2018. Their mere promise to halt
16   the offering—for now—does not alter the fact that their anticipated ICO is for
17   securities, nor that they have repeatedly lied about it being either “registered,”
18   “exempt,” and/or “approved” under the federal securities laws. Absent a
19   preliminary injunction, the burden would be on the SEC to assess and prove
20   whether any future offering by Defendants would violate the Securities Act. On
21   the other hand, if this court were to grant a preliminary injunction requiring
22   Defendants to comply with Section 17(a), the burden would be on Defendants to
23   ensure their own compliance.
24         It is particularly problematic to assume the Defendants will comply with the
25   securities laws going forward in this case because the offering materials they
26   initially published contained such outlandish misrepresentations. Defendants
27   claimed oversight by the SEC, CFTC and NFA, all the while creating and
28

                                               21
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3191 Page 27 of 31




 1   promoting a fictitious regulatory agency of their own. Dkt. 41 at 4. These
 2   misrepresentations were available on Blockvest’s public website for months and
 3   were only taken down after the SEC filed a complaint and Defendants retained
 4   counsel in this action. And Ringgold personally repeated many of these
 5   misrepresentations in tweets and at industry conferences. Defendants’ obvious
 6   intent was to reassure offerees that the investment scheme involved securities
 7   subject to the federal securities laws and that offerees were thereby protected.
 8   Defendants’ misconduct was blatant, recurring, and enduring.
 9         The SEC therefore urges the Court to reconsider the reasonable likelihood
10   that Defendants’ wrongs will be repeated without giving undue weight to
11   Defendants’ self-serving promises of future compliance with the securities laws.
12   Here, the litany of Defendants’ false statements to investors they solicited over a
13   span of months show a sustained fraudulent effort and establish a likelihood of
14   future violations.
15   IV.   CONCLUSION
16         The Opinion contained two rulings that were clear error under Ninth Circuit
17   law and lead to a manifestly unjust result, making reconsideration appropriate
18   pursuant to Rule 59(e). The uncontested facts establish that Defendants offered a
19   security to the general public, and misrepresented that the SEC had approved the
20   securities offering as either registered and/or exempt from registration. The SEC is
21   authorized by statute to seek to enjoin this misconduct. That statutory authority
22   does not turn on identifying any particular offeree, what any particular offeree
23   considered or relied on, nor whether any offeree was able to or did make any
24   purchase. Defendants’ actions in promoting their fraudulent, unregistered offering
25   to the public are conduct that this Court should enjoin, before investors are harmed,
26   during the pendency of this action. Defendants’ promises to cease their offering
27   once they retained counsel do not compel a different result.
28

                                              22
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3192 Page 28 of 31




 1         For the foregoing reasons, the SEC respectfully requests that the Court
 2   reconsider, in part, its denial of the SEC’s application for preliminary injunction,
 3   and preliminarily enjoin Defendants from violating 17(a) of the Securities Act.
 4
 5   Dated: December 17, 2018                        Respectfully submitted,
 6                                                  /s/ Amy Jane Longo
 7                                                  Amy Jane Longo
                                                    David S. Brown
 8                                                  Brent W. Wilner
 9                                                  Attorney for Plaintiff
                                                    Securities and Exchange Commission
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               23
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3193 Page 29 of 31




 1                                 PROOF OF SERVICE

 2   I am over the age of 18 years and not a party to this action. My business address
     is:
 3         U.S. SECURITIES AND EXCHANGE COMMISSION,
 4         400 S. Flower Street, Suite 900, Los Angeles, California 90071
           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5
     On December 17, 2018, I caused to be served the document entitled PLAINTIFF
 6   SECURITIES AND EXCHANGE COMMISSION’S MEMORANDUM OF
     POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR PARTIAL
 7   RECONSIDERATION OF ORDER DENYING PRELIMINARY
     INJUNCTION (Dkt. No. 41) on all the parties to this action addressed as stated
 8   on the attached service list:
 9
10   ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
     collection and mailing today following ordinary business practices. I am readily
11   familiar with this agency’s practice for collection and processing of
     correspondence for mailing; such correspondence would be deposited with the
12   U.S. Postal Service on the same day in the ordinary course of business.

13          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed
     envelope(s), which I personally deposited with the U.S. Postal Service. Each such
14   envelope was deposited with the U.S. Postal Service at Los Angeles, California,
     with first class postage thereon fully prepaid.
15          ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a
16   facility regularly maintained at the U.S. Postal Service for receipt of Express Mail
     at Los Angeles, California, with Express Mail postage paid.
17   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to
18   the office of the addressee as stated on the attached service list.

19   ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s)
     designated by United Parcel Service (“UPS”) with delivery fees paid or provided
20   for, which I deposited in a facility regularly maintained by UPS or delivered to a
     UPS courier, at Los Angeles, California.
21   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail
22   to the electronic mail address as stated on the attached service list.

23   ☒      E-FILING: By causing the document to be electronically filed via the
     Court’s CM/ECF system, which effects electronic service on counsel who are
24   registered with the CM/ECF system.

25   ☐     FAX: By transmitting the document by facsimile transmission. The
     transmission was reported as complete and without error.
26   ///
27   ///
28

                                              24
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3194 Page 30 of 31



     I declare under penalty of perjury that the foregoing is true and correct.
 1
 2   Date: December 17, 2018                    /s/ Amy Jane Longo
 3                                              Amy Jane Longo

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               25
 Case 3:18-cv-02287-GPC-MSB Document 44-1 Filed 12/17/18 PageID.3195 Page 31 of 31



                             SEC v. Blockvest LLC, et al.
 1          United States District Court – Southern District of California
                         Case No. 3:18-cv-02287-GPC-MSB
 2
                                  SERVICE LIST
 3
               Stanley C. Morris (served by ECF only)
 4             Corrigan & Morris LLP
               12300 Wilshire Blvd., Suite 210
 5             Los Angeles, California 90025
               Attorneys for Defendants Reginald Buddy Ringgold, III and
 6             Blockvest LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         26
